 

Exhibit 10.60

 

TRANSITION AGREEMENT

 

This Transition Agreement (this “Agreement”) is entered into this 28th day of
March, 2018 by and between JetPay Corporation (the “Company”) and Michael
Collester (the “Executive”).

 

WHEREAS, the Executive is employed as the Chief Operating Officer of the Company
pursuant to an Amended and Restated Employment Agreement dated as of August 23,
2016 (the “Employment Agreement”);

 

WHEREAS, the Executive has decided to voluntarily resign from his employment
with the Company, effective as of December 31, 2018 (the “End Date”);

 

WHEREAS, the Executive and the Company desire that the Executive work to
transition his responsibilities to other employees of the Company in accordance
with the directives of the Chief Executive Officer of the Company during the
period from the Effective Date (as defined below) through the End Date;

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth their understandings and agreements concerning the cessation of the
Executive’s employment and the Executive’s performance of his duties and
responsibilities through the End Date; and

 

WHEREAS, in connection with their entry into this Agreement, the Company and the
Executive have entered into a customary mutual release of claims (the “Release
Agreement”);

 

NOW, THEREFORE, in consideration of the covenants undertaken under this
Agreement and the releases provided in the Release Agreement, the Executive and
the Company, intending to be legally bound, agree as follows:

 

1.       Employment through End Date.

 

1.1.        Subject to Section 1.2 of this Agreement, the Executive’s position
as the Chief Operating Officer of the Company, and all other positions held by
the Executive with the Company or any of its affiliates, shall terminate on the
End Date, and all benefits and perquisites of employment shall cease as of the
End Date. Prior to the End Date, the Executive may use all of his unused and
accrued vacation time at Executive’s sole discretion. The Executive acknowledges
and agrees that his resignation from his employment with the Company is
voluntary, is not for Good Reason within the meaning of the Employment
Agreement, and is not the result of any dispute between the Executive and the
Company concerning the Company’s business practices.

 



 

 

 

1.2.        During the period from the Effective Date through the End Date, the
Executive shall: (i) cooperate with the Chief Executive Officer to, and use
commercially reasonable efforts to, transition his duties in a seamless manner,
(ii) continue to perform his limited duties and responsibilities in a
professional manner in accordance with the Company’s policies, all applicable
fiduciary duties, the directives of the Chief Executive Officer, and applicable
law; (iii) be paid at a weekly rate of $6,250 through June 15, 2018 and then at
a weekly rate of $2,000 from June 16, 2018 through the End Date for an aggregate
amount of $124,750 (the “Payment Amount”) payable in accordance with the
Company’s regular payroll schedule, subject all customary and legally required
deductions and withholdings; and (iv) continue to participate in all employee
benefit plans and programs offered by the Company to first tier management
employees in accordance with the terms of such plans and programs.

 

1.3.       During the period from the Effective Date through the End Date, the
Executive shall no longer be required to devote his full business time and
attention to the business and affairs of the Company and its affiliates;
provided that nothing in this Section 1.3 shall be deemed to limit Executive’s
obligations under Section 1.2 hereof.

 

1.4.        To the extent unpaid as of the End Date, the Executive shall be
entitled to receive any earned but unpaid base salary and incurred but
unreimbursed business expenses (to the extent reimbursable in accordance with
Company policy), in each case, through the End Date payable in accordance with
Company policy.

 

1.5.       If there occurs a Change of Control, as defined in the Company’s
Amended and Restated 2013 Stock Incentive Plan, as may be amended from time to
time, prior to the End Date, the Executive’s employment with the Company shall
terminate and the Executive shall be paid any portion of the Payment Amount that
remains outstanding as of such Change in Control in one lump sum payment in
connection with such Change of Control.  If a Change of Control occurs prior to
the End Date, provided that the Executive validly elects and remains eligible
for continuation coverage pursuant to COBRA, the Company (or any successor to
the Company) shall reimburse the Executive for all premiums for the Executive’s
COBRA coverage through the End Date.

 

1.6.       If Executive’s employment is terminated prior to the End Date by the
Company for any reason other than material breach by Executive of this Agreement
or the Confidential Information, Non-Disparagement, and Non-Competition and
Non-Solicitation provisions contained in Sections 3 through 5 of the Employment
Agreement (the “Termination Date”), the Executive shall be paid any portion of
the Payment Amount that remains outstanding as of the Termination Date in one
lump sum payment. If the Termination Date occurs prior to the End Date, provided
that the Executive validly elects and remains eligible for continuation coverage
pursuant to COBRA, the Company shall reimburse the Executive for all premiums
for the Executive’s COBRA coverage through the End Date.

 

1.7. Executive acknowledges and agrees that, except as described in this
Agreement, he is not entitled to any other wages, compensation, severance,
benefits, bonuses, or other payments in connection with his employment or the
cessation of his employment with the Company.

 



 2 

 

 

2.       Acknowledgement of Survival of Restrictive Covenants. The Executive
expressly acknowledges and agrees that nothing in this Agreement shall be deemed
to terminate, modify or limit any of the Executive’s obligations pursuant to the
Confidential Information, Non-Disparagement, and Non-Competition and
Non-Solicitation provisions contained in Sections 3 through 5 of the Employment
Agreement, and the Executive understands and agrees that he remains bound by
those provisions in accordance with their terms. The Executive further
represents, warrants and covenants that at no time prior to or contemporaneous
with his execution of this Agreement has he, directly or indirectly, engaged in
any activities that violate any of the aforementioned covenants. Notwithstanding
the foregoing, the Company and the Executive agree that (a) the definition of
the “Restricted Period” for purposes of Section 5(a) of the Employment Agreement
(Non-Competition) is hereby amended to mean the period from the Effective Date
of this Agreement through the date that is six (6) months following the End
Date, the Termination Date or any Change of Control, whichever occurs first and
(b) the definition of the “Restricted Period” for purposes of Section 5(b) of
the Employment Agreement (Non-Solicitation) is hereby amended to mean the period
ending twenty-four (24) months after the Effective Date.

 

3.        Return of Company Property. The Executive represents and warrants that
no later than the End Date, or earlier if requested by the Company, he shall
return all property of the Company within his possession, accessibility or
control, including all keys, credit cards (without further use thereof), cell
phones, computers, PDAs and all other items belonging to the Company or which
contain confidential information (as defined in the Employment Agreement); and,
in the case of documents, including all documents of any kind and in whatever
medium evidenced, including all hard disk drive data, diskettes, microfiche,
cloud storage, online backup and other remote storage, photographs, negatives,
blueprints, printed materials, tape recordings and videotapes.

 

4.        Miscellaneous.

 

4.1.       Successors and Beneficiaries. This Agreement is personal to the
Executive and shall not, without the prior written consent of the Company, be
assignable by the Executive. This Agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Agreement for all purposes.

 

4.2.       Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.

 

4.3.       Modification. This Agreement may not be amended or modified other
than by a written agreement executed by the Executive and the Company.

 



 3 

 

 

4.4.       Complete Agreement. Except as expressly stated herein, this Agreement
and the Release Agreement together constitute and contain the entire agreement
and final understanding between the parties hereto concerning the subject matter
hereof, and supersede and replace all prior negotiations and all agreements
proposed or otherwise, whether written or oral concerning such subject matters.
This Agreement constitutes an integrated agreement. For the avoidance of doubt,
the Executive expressly acknowledges and agrees that he remains bound by
Sections 3 through 5 of the Employment Agreement, as well as his duty to
cooperate with the Company and its affiliates provided the Company reimburses
Executive for reasonable travel expenses pursuant to Section 8(g) of the
Employment Agreement.

 

4.5.       Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

4.6.        Applicable Law; Disputes. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
applied without reference to principles of conflicts of law. Both the Company
and Executive agree to appear before and submit exclusively to the jurisdiction
of the federal courts with authority over Allentown, Pennsylvania with respect
to any controversy, dispute, or claim arising out of or relating to this
Agreement (or if such controversy, dispute or claim may not be brought in
federal court, to the state courts located in Lehigh, Pennsylvania). EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION,
ACTION, PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH
(i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR
ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

 

4.7.        No Admission of Liability. Nothing herein will be deemed or
construed to represent an admission by the Company or the Executive of any
violation of law or other wrongdoing of any kind whatsoever.

 

4.8.        Cooperation in Drafting. Each party has cooperated in the drafting
and preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.

 

4.9.       Counterparts. This Agreement may be executed in counterparts and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 



 4 

 

 

4.10.       Advice of Counsel. In entering into this Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Agreement have been
completely read and explained to them by their attorneys, and that those terms
are fully understood and voluntarily accepted by them.

 

4.11.        Supplementary Documents. All parties agree to cooperate fully and
to execute any and all supplementary documents and to take all additional
actions that may be necessary or appropriate to give full force to the basic
terms and intent of this Agreement and which are not inconsistent with its
terms.

 

4.12.        Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

4.13.        Taxes. Other than the Company’s obligation to withhold taxes as
required by law or regulation, the Executive shall be solely responsible for any
taxes imposed on the Executive as a result of the payments received under this
Agreement. All payments owed to the Executive under this Agreement shall be
reduced by all applicable tax withholdings and deductions.

 

5.        Acknowledgements. The Executive hereby acknowledges and agrees that:

 

5.1.        This is an important legal document and he is hereby advised to
consult with an attorney before signing it;

 

5.2.       He may take up to twenty-one (21) days to consider whether to sign
this Agreement;

 

5.3.       He may revoke this Agreement at any time within seven (7) days after
the date on which he signs it by providing written notice to the Company at the
address set forth on the signature page, and this Agreement shall not be
effective until after the revocation period has expired without revocation (the
“Effective Date”); provided, that if the Executive revokes his signature to this
Agreement within that period, this Agreement shall be void ab initio.

 

5.4.        Changes made to this Agreement, whether material or nonmaterial, do
not restart the aforementioned twenty-one (21) day period; and

 

5.5.       He has carefully read this Agreement, understands all the terms of
this Agreement, and enters into this Agreement freely, knowingly, and
voluntarily.

 

 5 

 

 

I have read the foregoing Transition Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

 



EXECUTED this 28th day of March, 2018.             EXECUTIVE           /s/
Michael Collester     Michael Collester       EXECUTED this 28th day of March,
2018.             JETPAY CORPORATION    
                                                                                     
    /s/ Diane (Vogt) Faro     By:  Diane (Vogt) Faro     Title: Chief Executive
Officer           Address:           JetPay Corporation     Attention: Chief
Executive Officer     7450 Tilghman Street     Allentown, PA 18106     Email:
Diane.Faro@jetpay.com



 

[Signature Page to Transition Agreement]

 



 

 